Title: 21st.
From: Adams, John Quincy
To: 


       This morning I left Braintree in company with my brother Tom, who was going to Haverhill; and in order to have company, so great a part of the way, I determined to go there with him. We stopp’d a short time at Cambridge, and I went to Dr. Rand’s to take a Letter from Miss Newhall, as I had promised her at Commencement. She was gone out but had left the Letter. We dined in Wilmington, and got to Haverhill between seven and eight o’clock. In Woburn, we saw young Bartlett who had thoughts some time since, of opening an office in Braintree, but got discouraged there and finally determined upon Woburn, where from the appearance of the place, I should doubt somewhat of his succeeding very much; but in the present state of the profession, there can be but little choice of place for a young man.
      